249 F.2d 719
CLINCHFIELD RAILROAD COMPANY, Appellant,v.J. Ralph ERWIN, Appellee.
No. 13082.
United States Court of Appeals Sixth Circuit.
Nov. 12, 1957.

A. K. McIntyre, Erwin, Tenn., Ferdinand Powell, Jr., Johnson City., Tenn., for appellant.
John W. Cameron, Chattanooga, Tenn., for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
In this action brought by an employee of the appellant railroad company under the Federal Employers' Liability Act (U.S.C.A., Title 45, 51 et seq.), judgment for $15,000 damages on the verdict of a jury was entered in the district court.


2
The appellant urges that the injuries received by the appellee were not in natural and probable consequence of the negligence of the carrier.


3
Upon consideration of the entire record in the case, we are of opinion that, applying the pertinent decisions of the Supreme Court of the United States in F.E.L.A. cases, there was substantial evidence to sustain the verdict of the jury.  See Webb v. Ill.  Cent. R.R. Co., 352 U.S. 512, 1 L. Ed. 2d 503; Lavender v. Kurn, 327 U.S. 645, 653, 66 S. Ct. 740, 90 L. Ed. 919; Tiller v. Atlantic Coast Line Ry. Co., 318 U.S. 54, 63 S. Ct. 444, 87 L. Ed. 610.


4
Accordingly, the judgment of the district court is affirmed.